 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   SAMANTHA LLOYD,                                      Civil No. 3:20-CV-05500-MLP

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            The parties, through their respective counsel, hereby stipulate and agree that the case

16   should be remanded under sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals

17   Council will instruct the Administrative Law Judge to further develop the claimant’s record and

18   offer the claimant the opportunity for a new hearing. In addition, the Administrative Law Judge

19   will be instructed to further develop and determine the claimant’s correct amended onset date;

20   further evaluate the medical source opinions and indicate the weight accorded; further evaluate

21   the claimant’s subjective complaints and third party statements; and further evaluate the

22   claimant’s residual functional capacity. Upon proper presentation, Plaintiff will be entitled to

23   attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. §2412 et seq.

24

25   Page 1         ORDER - [3:20-CV-05500-MLP]

26
 1

 2
              DATED this 21st day of May, 2021.

                                                  A
 3

 4                                                MICHELLE L. PETERSON
                                                  United States Magistrate Judge
 5

 6

 7

 8

 9
     Presented by:
10
     s/ David J. Burdett
11   DAVID J. BURDETT
     Special Assistant United States Attorney
12   Office of the General Counsel
     Social Security Administration
13   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
14   Telephone: (206) 615-2522
     Fax: (206) 615-2531
15   david.burdett@ssa.gov

16

17

18

19

20

21

22

23

24

25   Page 2      ORDER - [3:20-CV-05500-MLP]

26
